Citation Nr: 9932428	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-10 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of left leg vascular 
surgery.  

2. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for residuals of nasal trauma.

3. Entitlement to service connection for osteoarthritis and 
degenerative disc disease of the lumbosacral spine.  

4. Entitlement to service connection for a prostate disorder.  

5. Entitlement to service connection for an eye disorder. 

6. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a toe disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956 
and from March 1962 to June 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an eye condition 
and found that new and material evidence had not been 
submitted, sufficient to reopen claims for service connection 
for a nasal condition, back condition, prostate condition, 
and toe condition.  The veteran has also timely perfected an 
appeal from the December 1996 rating decision, which found 
that new and material evidence, adequate to reopen the claim 
for varicose veins of the left lower extremity under the 
provisions of 38 U.S.C. § 1151, had not been submitted.  

The Board notes that the RO evaluated the veteran's claims 
for compensation for residuals of left leg vascular surgery 
and for service connection for a low back disability and 
prostate condition as claims to reopen after a previous final 
decision.  The only previous decision on these issues was the 
RO rating decision in May 1986.  The record contains no 
evidence that the veteran was properly notified of this 
decision.  See 38 C.F.R. § 20.1103 (1998).  Therefore, the 
Board finds that there has been no previous final decision on 
these issues and they will be considered as original claims 
for compensation.  


FINDINGS OF FACT

1. The claim for compensation for residuals of left leg 
vascular surgery under 38 U.S.C.A. § 1151 is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2. By rating decision dated in August 1956, the RO denied 
service connection for a nasal deformity.  The veteran was 
properly notified of that decision, and he did not timely 
perfect an appeal.  

3. The veteran's claim of entitlement to service connection 
for residuals of facial trauma, including nasal deformity, 
was denied by final Board decisions dated in August 1989 
and March 1992.  

4. The evidence received subsequent to the March 1992 Board 
decision, affirmed by the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") in September 1993, finding no new and 
material evidence had been submitted in support of a claim 
for service connection for residuals of facial trauma, is 
not cumulative or redundant, bears directly and 
substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

5. The veteran's nasal deformity, which existed prior to 
service, was aggravated by in-service trauma.  

6. The claim for entitlement to service connection for 
osteoarthritis and degenerative disc disease of the 
lumbosacral spine is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

7. There is no competent evidence of record of a nexus 
between the veteran's current diagnosis of recurrent 
prostatitis and any incident of service, including 
notation of an enlarged prostate in 1955.  

8. There is no competent and probative evidence of record of 
a nexus between the veteran's current eye symptomatology 
and any incident of service.  


CONCLUSIONS OF LAW

1. The claim of entitlement to compensation for residuals of 
left leg vascular surgery under 38 U.S.C.A. § 1151 is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2. New and material evidence having been presented, the claim 
of entitlement to service connection for residuals of 
nasal trauma is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1997).

3. The veteran's current nasal disability was incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§  1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

4. The claim of entitlement to service connection for 
osteoarthritis and degenerative disc disease of the 
lumbosacral spine is well grounded.  38 U.S.C.A. § 
5107(a).

5. The claim of entitlement to service connection for a 
prostate condition is not well grounded.  38 U.S.C.A. § 
5107(a).  

6. The claim of entitlement to service connection for an eye 
condition is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation for Residuals of Left Leg Vascular Surgery under 
38 U.S.C. § 1151 

I. Factual Background

In February 1978, the veteran filed a claim for service 
connection for residuals of a left leg arteriogram performed 
at the VA hospital in January 1978.  In a statement submitted 
with the claim, the veteran reported that the physician erred 
in performing the arteriogram and caused numbness and a "bad 
vein" in his left leg.  

The veteran was hospitalized in January 1978 for a carotid 
arteriogram. A report of the carotid arteriogram, dated in 
January 1977 was noted to be normal.  No abnormalities or 
complications of the procedure were reported.  
In February 1978, the veteran was seen for complaints of 
numbness of the left leg below the knee over the long 
saphenous vein.  The physician noted no evidence of 
phlebitis.  

By letter dated in May 1978, H.T.C., M.D., stated that the 
veteran was seen for complaints of a vascular problem in the 
left lower extremity.  The veteran dated this condition to 
approximately four months previous, following an arteriogram 
performed at the VA hospital.  He stated that shortly after 
the surgery, he noted an area of numbness and a prominence of 
the vein in his left calf.  He reported some dysesthesia or 
discomfort when standing for long periods, but denied 
claudication with exertion.  Dr. H.T.C. noted no evidence of 
arterial insufficiency, but reported a prominence of the 
great saphenous system at the full portion of the calf.  
Following examination, Dr. H.T.C. told the veteran that he 
could see no connection between the arteriogram and the 
saphenous vein varix.  He stated that the numbness was 
possibly due to pressure from the varix or possibly related 
to the arteriogram from the post arteriogram bleeding.  Dr. 
H.T.C. stated that the latter would be difficult to prove.  

Left lower extremity venogram in February 1980 showed 
anatomic variation of deep veins in the thigh without 
demonstration of active phlebitis or thrombosis and marked 
varicosities in the calf.  

In a statement, received in October 1985, the veteran stated 
that during the arteriogram at the VA hospital "they went 
from side to side...trying to get the needle in, while I bleed 
(sic) all over the place."  He noted that while in the 
recovery room he noted numbness in his lower left leg and 
reported this to the nurse on duty.  He reported that the 
numbness lasted for three to four weeks, and the vein popped 
out and had remained that way since that time.  The veteran 
stated that he returned to the hospital that night and was 
provided no treatment.  

A VA examination was conducted in March 1986.  The examiner 
noted varicosities of the left lower extremity.  By rating 
decision in May 1986, the RO denied service connection for 
varicose veins of the left lower extremity including under 
38 U.S.C.A. § 1151.  The record contains no notice to the 
veteran of this decision.  See 38 C.F.R. § 20.1103. 

A peripheral arterial evaluation was reported in June 1988.  
The examiner noted a normal lower extremity arterial 
examination and stated that the veteran's symptoms could not 
be explained on the basis of arterial insufficiency.  A 
vascular nurse note, dated in January 1990, noted complaints 
of pain in the left leg.  Unilateral varicosities of the left 
leg were noted, but the nurse stated that a vascular cause 
was doubted.  Compression ultrasound of the left leg in 
January 1990 revealed no evidence of deep vein thrombosis.  
The record contains VA medical records noting treatment for 
varicose veins, which the veteran reported began after the 
January 1978 procedure.  

In April 1994, the chief of staff reviewed the veteran's 
medical records and noted that the veteran had a carotid 
arteriogram in January 1978 and appeared to have developed 
left leg thrombus immediately after the procedure.  The chief 
of staff further noted that the prescription for Jobst 
stockings would be filled by VA based on the temporal 
relation to the 1978 angiogram.  

The veteran was hospitalized in March 1995 for treatment of 
his left lower extremity varicose veins.  Surgery was carried 
out without any complications and the veteran did well post-
operatively.  Follow-up treatment in October 1996 noted 
complaints of paresthesia in the left ankle and slight 
increase in edema of the left lower extremity.  

A VA examination was conducted in July 1996, and the examiner 
was asked to determine whether the veteran's varicose veins 
were due to the earlier arteriogram.  The veteran stated that 
he experienced excessive bleeding during the procedure and 
pain and numbness during recovery.  The examiner noted that 
the operative notes reported no complications.  The examiner 
also noted review of further medical records, including the 
May 1978 report of Dr. H.T.C., 1980 venogram, and 1985 venous 
stripping.  The examiner stated that the strongest evidence 
that the veteran's venous insufficiency resulted from the 
operative procedure in January 1978, was that the veteran was 
free of such disease prior to that procedure.  However, the 
examiner reported that there was no evidence in the veteran's 
medical records, which directly linked the January 1978 
procedure with his venous insufficiency.  The examiner noted 
the discrepancy between the veteran's report of the procedure 
and the operative report and recommended obtaining further 
records from this period and statements from the medical 
personnel involved.  In an addendum to this report, the 
examiner stated that further medical records were 
unavailable.  The examiner opined that the opinion of Dr. 
H.T.C. regarding the veteran's venous insufficiency should 
stand.  

In a statement, submitted with his notice of disagreement in 
February 1997, the veteran stated that the VA physicians had 
consistently misdiagnosed his condition as varicose veins.  
He reported that his condition was due to the arteriogram in 
1977 or 1978.  He noted that he had an aneurysm in the groin 
area as a result of this procedure.  He stated that the vein 
in his leg was damaged by the arteriogram, which affected his 
circulation.  

By letter dated in September 1997, D.E.S., M.D., stated that 
the veteran was seen for evaluation of his left lower 
extremity condition.  The veteran reported that the varicose 
veins in his left leg started after an arteriogram.  Dr. 
D.E.S. stated that the veteran's problem was chronic, and 
recommended use of compression hose and appropriate skin care 
to prevent ulcers.  

At a hearing before an RO hearing officer in January 1998, 
the veteran testified that, immediately following an 
arteriogram in 1977, he experienced numbness in his lower 
left leg.  Transcript, pp. 1-2.  He reported that he 
experienced discomfort in his entire left leg and numbness in 
the heel.  Transcript, p. 3.  


II. Analysis

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient 
to warrant compensation in the absence of proof that it was 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as this veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded, there 
must be: competent evidence of a current disability; of 
incurrence or aggravation of a disease or injury during VA 
hospitalization; and of a nexus between the injury or disease 
sustained during VA hospitalization and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has submitted evidence of a current disability.  
The VA records repeatedly note diagnosis of left leg varicose 
veins.  The record contains the reports of the arteriogram 
performed in January 1978.   The veteran reported feelings of 
numbness in the left leg immediately following this procedure 
as well as development of a prominent vein in the left calf.  

The Chief of Staff's report in April 1994 noted that the 
veteran's left leg thrombus developed immediately after the 
January 1978 procedure and based on this temporal 
relationship noted that the prescription for Jobst stockings 
should be filled by VA.  In addition, Dr. H.T.C. noted that 
the numbness the veteran experienced was possibly related to 
the arteriogram.  

Based on the veteran's statements, and the opinions of the VA 
Chief of Staff and Dr. H.T.C., the Board finds that the 
veteran's claim for compensation for residuals of left leg 
vascular surgery under 38 U.S.C.A. § 1151 is well grounded.  
38 U.S.C.A. §5107(a) (West 1991).  The VA has a duty to 
assist the veteran in the development of all facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1998).  The Board notes that the records from the 
hospitalization surrounding the original procedure in January 
1978 appear to be incomplete.  In addition, the Board finds 
that further examination and opinion is needed in order to 
determine the underlying medical issues to enable the Board 
to render a final determination.  The development required is 
detailed in the Remand portion of this decision.  


New and Material Evidence for Residuals of a Nasal Fracture

III. Factual Background

The veteran's enlistment physical examination in July 1953 
noted a severe deviated septum to the left.  A treatment 
record in October 1954 noted that the veteran had a fracture 
of the nose and indicated that such had occurred in the line 
of duty.  In October 1954, the veteran underwent a 
rhinoplasty and septectomy for treatment of a nasal deformity 
and deflection of the nasal septum, since an injury 
approximately one year earlier.  The veteran was hospitalized 
in June 1955 with a diagnosis of deflection of the nasal 
septum, due to undetermined cause.  A septectomy (submucous 
resection) was performed at that time.  The veteran 
was hospitalized from November 1955 to January 1956, for 
treatment of malunion of nose fracture with saddle formation 
and right deflection of nasal septum.  Both diagnoses were 
stated to be incurred in the line of duty.  Medical reports 
noted the exact circumstances of injury were unknown.  The 
veteran reported that he was hit on the nose approximately 
three years previously.  He reported surgery in November 1954 
and June 1955 for the condition.  During hospitalization, the 
veteran underwent a septoplasty and rhinoplasty.  

The service medical records contain a treatment report, dated 
in May 1956, which noted complaints of difficulty breathing 
through the nose.  The examiner provided a diagnosis of right 
deflection of the nasal septum, cause undetermined, and 
stated that such occurred in the line of duty.  The veteran 
was transferred to the Tokyo Army Hospital for further 
analysis.  Hospitalization records from May 1956 noted 
initial injury to the nose in 1952, prior to induction into 
service, with re-injury in March 1955, while stationed at 
Yokohama.  The veteran underwent surgery in June and December 
1955.  The physician indicated that he did not concur with 
the previous diagnosis and replaced it with a diagnosis of 
residuals of malunion of nasal fracture, which existed prior 
to service, but was aggravated by service.  The veteran's re-
enlistment physical examination in March 1962 noted no 
abnormalities of the nose.  

The veteran's separation medical examination in April 1964 
noted a deviated nasal septum and a 1/2-inch scar across the 
bridge of the nose.  The Board notes that the service medical 
records contain repeated complaints of nasal congestion, 
difficulty breathing through the nose and rhinitis.   

In July 1956, the veteran filed an initial claim for VA 
benefits for service connection for an injury to the nose.  
By rating decision in August 1956, the RO denied service 
connection for a nasal deformity, as a deviated nasal septum 
was noted on enlistment examination and surgery during 
service had improved the condition.  The veteran was notified 
of this decision under cover letter dated in August 1956.  
The RO decision is final as to evidence of record at the 
time.  Veteran's Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957).  In May 1972, the 
veteran again filed a claim for service connection for an 
injury to the nose in 1954.  

By letter, received in July 1984, the veteran reported that 
his nose was injured during service in Korea and he had three 
operations on the nose during service.  He stated that his 
nose would bleed and become infected.  

In a letter, received in December 1984, the veteran reported 
that he was injured in Korea in 1955, when he was hit in the 
face with a rifle butt.  He stated that personnel were short 
at the time and he was unable to get medical treatment for 
several months.  A VA examination was conducted in March 
1986.  The examiner noted a deformity of the nose. 

By rating decision in May 1986, the RO denied service 
connection for a nasal deformity.  The record contains no 
notice to the veteran of this decision.  See 38 C.F.R. § 
20.1103.  In July 1988, the veteran submitted a statement 
from B.G.M., who responded to the veteran's request for 
information regarding his nose injury.  B.G.M. stated that he 
had a vague memory of a soldier, who was transferred from 
Korea to Tokyo Army Hospital with a history of a rifle-butt 
injury to the face.  

The veteran filed a request to reopen his claim for service 
connection for residuals of facial trauma in March 1988.  By 
rating decision in March 1988, the RO found that no new and 
material evidence had been submitted to support reopening the 
claim for residuals of facial trauma.  The veteran timely 
perfected an appeal to this decision.  In August 1989, the 
Board denied service connection for residuals of facial 
trauma, including nasal deformity and dental trauma.  The 
veteran was notified of this decision under cover letter 
dated in August 1989.  The Board decision is final as to 
evidence of record at the time.  38 U.S.C. § 4004 (1988); 
38 C.F.R. §§ 19.185, 19.194 (1988) (38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)).

The veteran filed a request to reopen his claim for service 
connection for residuals of facial injury in August 1990.  In 
a statement received in August 1990, a fellow service member 
stated that he had witnessed the veteran's facial injury 
while stationed in Korea.  The individual stated that the 
veteran was struck in the face with the butt of a rifle and 
his nose was broken.  

By rating decision in March 1991, the RO found that no new 
and material evidence had been submitted, which would support 
reopening of the veteran's claim for service connection for a 
broken nose and dental trauma.  The veteran timely perfected 
an appeal to that decision.  In March 1992, the Board found 
that the veteran had not presented new and material evidence, 
sufficient to reopen a claim of entitlement to service 
connection for residuals of facial trauma.  In September 
1993, the Court, by single judge Memorandum Decision, 
affirmed the Board's decision.  The veteran filed a request 
to reopen his claim for service connection for residuals of a 
nose fracture in June 1994.  

A treatment report dated in July 1991 noted that the veteran 
was being treated for chronic anterior rhinitis, secondary to 
old trauma and multiple surgical problems.  The physician 
stated that the condition was permanent and did not recommend 
any further surgery.  The physician reported that the major 
finding was some metaplasia of the lining of the nose, 
secondary to previous surgery.  

In a statement dated in September 1992, the veteran reported 
that he had no breathing difficulty and no deformity of the 
nose at the time of his enlistment into military service.  He 
stated that he re-injured his nose several times during 
service.  

By letter, dated in August 1994, B.G.M. stated that the 
service report of the veteran's malunion of nasal fracture 
with mild deflection of nose to the right should state it was 
not in the line of duty and existed prior to service.  The 
veteran's marked deformity of the nose caused by rifle butt 
injury was incurred in the line of duty.  B.G.M. stated that 
he did not recall writing the earlier letter, but recognized 
his handwriting.  

In a statement, received in September 1994, the veteran 
continued to state that he suffered an injury in November 
1955, while stationed in Korea, due to being hit by the butt 
of a rifle.  The veteran again reported that a document 
showing his injury was missing from his claims file.  In 
support of his claims, the veteran submitted copies of 
private treatment records and service medical records, 
previously received.  

At a hearing before an RO hearing officer in January 1998, 
the veteran testified that he first injured his nose in 1954, 
when trying out for the boxing team at Camp McGill.  
Transcript, p. 4.  He reported that his nose was 
again injured during service in Korea, when he was hit in the 
face with a rifle butt.  Transcript, p. 5.  The veteran 
testified that he obtained a statement from the doctor, who 
treated him during service for his nose injury.  
Transcript, p. 5.  He noted that he currently experienced 
recurrent nasal infections due to a bone, which was left 
"raw", and stated that prior to service he did not 
experience these infections.  Transcript, pp. 5-6.  


IV. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's claim for compensation for residuals of a nasal 
fracture was previously denied by the RO in August 1956, by 
the Board in August 1989 and March 1992, and by the Court in 
September 1993.  The RO decision in August 1956 denied the 
veteran's claim as the record contained no evidence of 
aggravation of the veteran's pre-existing severe deviated 
septum.  The RO considered the veteran's service medical 
records at that time.  In August 1989, the Board denied 
service connection for residuals of facial trauma.  The Board 
considered the veteran's service medical records, including 
surgical reports, VA examination noting nasal deformity and 
nasal septum deviation, and the statement of B.G.M. reporting 
a vague memory of an individual treated for a rifle-butt 
injury after being transferred from Korea.  In March 1992, 
the Board found that the veteran had not submitted new and 
material evidence adequate to reopen his claim.  At that time 
the Board again considered the veteran's service medical 
records, VA examination, and statements from B.G.M.  The 
Board further considered the statements of a former service 
member who reported witnessing the veteran's injury in Korea 
and statements of the veteran at a hearing.  In September 
1993, the Court affirmed the Board's finding.  

Since the last final denial of the veteran's claim by the 
Board in March 1992, the veteran has submitted medical 
treatment records, another statement from B.G.M., and 
testimony at a hearing in January 1998.  The treatment report 
in July 1991 indicated that the veteran's chronic anterior 
rhinitis was secondary to old trauma and previous surgery.  
The Board notes that prior to the previous decisions, the 
record contained no competent evidence providing a nexus 
between the veteran's current condition and any incident of 
service, including in-service surgical procedures.  The Board 
finds that the July 1991 treatment record is both new, in 
that it was not previously considered, and material, in that 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim, as it provides 
evidence of a nexus between the veteran's current condition 
and an incident of service.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in[-]service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service [disease or injury] and the current disability."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The Court has held that the 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

The veteran has submitted evidence of a current disability.  
The treatment record, dated in July 1991 showed diagnosis of 
chronic anterior rhinitis, secondary to old trauma and 
multiple surgical procedures.  

The veteran's service medical records report surgical 
procedures were performed on the veteran's nose in October 
1954, June 1955, December 1955, and May 1956.  The Board 
notes that a severe deviated nasal septum was noted on 
enlistment examination.  The veteran's service medical 
records, further note re-injury of the nose in March 1955, 
during active service.  The Board further notes that the 
veteran reports an injury in November 1955, while stationed 
in Korea.  The record contains no medical records for the 
period from June to November 1955.

The treatment report in July 1991 noted that the veteran's 
chronic anterior rhinitis was due to multiple surgical 
problems.  The Board also notes that the service examiner in 
May 1956 noted that the veteran's residuals of malunion of 
nasal fracture, reported as difficulty breathing and 
rhinitis, were aggravated by service.  

Based on the service medical records, the veteran's 
statements, and post-service medical records, the Board finds 
that the veteran's claim for service connection for residuals 
of a nasal fracture is well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his well-grounded 
claim.  See Morton v. West, 12 Vet. App. 477, 480 (1999); 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  The 
claims folder contains all available service medical records 
and the RO has requested and received the available reports 
of VA medical examinations.  Although the veteran reported 
that certain service medical records are absent from the 
record, the Board finds that the evidence of record is 
sufficient to fairly adjudicate the veteran's claim.  The 
veteran has not identified any post-service treatment for his 
nasal condition, which is not already of record.  The 
representative has requested that the Board proceed with a 
decision in this appeal.  It appears that all necessary 
development has been completed, and the VA has satisfied its 
duty to assist the veteran under these circumstances.  38 
U.S.C.A. § 5107(a).

Treatment in July 1991 showed that the veteran's current 
nasal disability was secondary to old trauma and multiple 
surgical procedures.  The record did not indicate any 
connection with the veteran's deviated nasal septum, noted on 
service enlistment examination.  The veteran's service 
medical records note that, although the veteran injured his 
nose prior to service, re-injury occurred during service.  
The physician in 1955 noted that the veteran's malunion of 
nasal fracture was aggravated by his military service.  In 
addition, both the veteran and B.G.M. indicated that the 
veteran suffered an injury due to a blow to the nose by a 
rifle butt, while serving in Korea.  B.G.M. stated that the 
records showed that, although the veteran's malunion of nasal 
fracture was not incurred in the line of duty, there was a 
deformity of the nose caused by the rifle butt injury during 
service.  The Board finds that the veteran's pre-existing 
nasal deformity became more severe during his active military 
service, due to at least one injury to the nose.  The Board 
finds that the veteran is entitled to the presumption of 
aggravation for his nasal condition.  The record contains no 
specific findings that the increase in disability was due to 
the natural progression of the disease.  In fact, the service 
medical records note specifically that the veteran's nasal 
disability was aggravated during his military service.  The 
record contains no clear and unmistakable evidence to rebut 
the presumption of aggravation.  Present treatment records 
attribute the veteran's current chronic rhinitis to trauma 
and surgery.  Therefore, the Board finds that the veteran is 
entitled to service connection for residuals of nasal trauma.  


Service Connection for Osteoarthritis and Degenerative Disc 
Disease of the Lumbosacral Spine

V. Factual Background

The veteran's service enlistment examination in July 1953 
noted a diagnosis of mild left scoliosis.  X-ray examination 
of the lumbosacral spine in March 1964 showed some 
irregularity at L1, probably due to some old epiphysitis, 
felt to be of no significance.  The examination was otherwise 
normal.  The veteran was evaluated for back pain in April 
1964.  An impression of mild lumbosacral strain was noted.  
On examination three weeks later, no bony or muscular 
tenderness was noted with no decrease in range of motion.  X-
ray examination of the lumbosacral spine in December 1964 
showed disc spaces to be of normal width with no fracture.  
The veteran separation medical examination in April 1964 
noted no abnormalities of the spine.  On report of medical 
history, completed at the same time, the veteran reported no 
history of back pain.  

By letter, received in July 1984, the veteran stated that he 
began to experience back pain in 1962.  The veteran reported 
that a physician told him that his back condition was due to 
nerve damage and a "messed up" disc.  He stated that he was 
currently taking medication for his back pain.  

A private treatment record from S.C., M.D., dated in June 
1984, noted that the veteran was complaining of a "new 
problem," lumbar back pain.  The record contains continued 
treatment with Dr. S.C. for sciatica and lower back pain 
through January 1985.  A lumbar myelogram in January 1985 
showed extradural defect at L4-5 that was suspicious for a 
herniated disc.  

In a statement, dated in March 1986, the veteran's private 
chiropractor stated that he had treated the veteran for a 
back condition since the veteran was 34 years old.  The 
chiropractor stated that due to the duration of the 
condition, he thought it was due to an old injury.  The 
chiropractor noted that the veteran re-injured his back in 
1984 and became totally disabled.  The chiropractor stated 
that the veteran's condition became progressively worse due 
to the injury he suffered during service.  The record also 
contains a statement from a friend of the veteran, dated in 
March 1986.  The friend stated that the veteran had pain in 
his back since 1966.  Another friend, in a statement dated in 
March 1986, stated that he had known the veteran for eighteen 
years and that the veteran injured his back during service.  
X-ray examination of the lumbar spine in March 1986 revealed 
minimal osteoarthritis.  

By rating decision in May 1986, the RO denied service 
connection for osteoarthritis/disc disease of the lumbosacral 
spine.  The record contains no notice to the veteran of this 
decision.  See 38 C.F.R. § 20.1103.

In November 1989 the veteran underwent a lumbar laminectomy 
for treatment of a herniated nucleus pulposus at L4-5.  CT in 
May 1991 showed moderate to marked left paramedian focal disc 
protrusion at L4-5 impinging on the left fifth root in the 
thecal sac.  Magnetic resonance imaging (MRI) in July 1995 
showed disc herniation at L4-5 to the left of midline with 
pressure upon the left L5 nerve root.  

At a hearing before an RO hearing officer in January 1998, 
the veteran testified that he injured his back during basic 
training of his second period of service, while lifting 
ammunition boxes.  He stated that after a week and a half the 
pain went away, but "every so often" he would have back 
problems.  He noted that prior to this incident, he had no 
back problems.  Transcript, p. 7.  The veteran reported that 
he saw a chiropractor approximately three-to-four years after 
discharge from service.  Transcript, p. 10.  


VI. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak, 2 Vet. App. at 611.  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a).  Murphy, 1 Vet. App. at 81.  If a claim is not 
well grounded, the application for service connection must 
fail, and there is no further duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107, Morton, 12 
Vet. App. at 480; Murphy, 1 Vet. App. 78.  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps, 126 F.3d at 1468; see 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Caluza, 7 Vet. App. at 506.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Robinette, 8 Vet. App. at 75. 

In the instant claim, the veteran has submitted evidence of a 
current disability.  The record contains diagnoses of minimal 
osteoarthritis of the lumbar spine and disc herniation at L4-
5.  There is no evidence of record of manifestation of 
osteoarthritis of the lumbar spine within the initial post-
service year presumptive period.  The first notation of 
record of these conditions was in 1984, twenty years after 
discharge from service.  

The veteran's service medical records contain complaints of 
lower back pain in April 1964.  In addition, the veteran's 
chiropractor stated that the veteran's back condition had 
become progressively worse due to an injury suffered during 
service.  

Based on the service medical records, the veteran's 
statements, and the opinion of the veteran's chiropractor, 
the Board finds that the veteran's claim for service 
connection for a low back disability is well grounded.  38 
U.S.C.A. §5107(a) (West 1991).  The VA has a duty to assist 
the veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  
The Board finds that further examination and opinion is 
needed in order to determine the underlying medical issues to 
enable the Board to render a final determination.  The 
development required is detailed in the Remand portion of 
this decision.


Service Connection for a Prostate Condition  

VII. Factual Background

The veteran's service medical records show hospitalization in 
June 1955 with notations of tender and enlarged prostate and 
a history of hematuria.  An intravenous pyelogram (IVP) was 
normal.  In November 1955, the veteran reported increased 
pain in his right side.  

The veteran's separation medical examination in January 1964 
noted no abnormalities of the genitourinary system.  On a 
report of medical history, completed at the same time, the 
veteran noted no history of any genitourinary condition or 
symptomatology.  The physical examination and report of 
medical history in April 1964 again showed no abnormalities 
of the genitourinary system.  

VA examination in March 1986 revealed an enlarged left lobe 
of the prostate.  A diagnosis of enlarged prostate was 
reported.  In February 1994, the veteran was treated for 
prostatitis.  A private treatment record in May 1994 noted 
that the veteran had been treated for prostatitis, had a 
recurrence, and was currently on repeat antibiotic treatment 
for the condition.  Treatment records noted continued 
impressions of prostatitis through October 1995.  

At a hearing before an RO hearing officer in January 1998, 
the veteran testified that he was treated for an enlarged 
prostate during service in 1954 or 1955.  He stated that he 
could not remember the first time he was treated for a 
prostate condition after service.  Transcript, p. 10.  


VIII. Analysis

As stated above, as a threshold matter, the veteran must 
present evidence of a well-grounded claim for service 
connection.  "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps, 126 F.3d at 1468.  

In the instant claim, the veteran has submitted evidence of a 
current disability.  The veteran was diagnosed with recurrent 
prostatitis in 1994 and 1995.  

In addition, the veteran was treated for an enlarged prostate 
during service in 1955.  However, these findings appeared to 
be acute and transitory and had resolved by service 
separation.  No further diagnoses or opinions of prostate 
symptomatology were noted in the remaining years of the 
veteran's active service.  No abnormalities of the 
genitourinary system were noted on separation examination, 
and the veteran did not report a history of any genitourinary 
symptoms at service separation examinations in January and 
April 1964.

Finally, the record contains no competent medical evidence 
providing a nexus between the veteran's current diagnosis of 
recurrent prostatitis and the notation of an enlarged 
prostate during service in 1955.  The Board notes that the 
medical records note no treatment for a prostate condition 
until March 1986, more than twenty years after discharge from 
service, when an enlarged prostate was noted on VA 
examination.  Without competent evidence of a nexus between 
the current disability and any incident of service, the 
veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton, 12 Vet. App. at 480.  However, 
the Court has held that there is some duty to inform the 
veteran of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); Robinette, 
8 Vet. App. at 79-80.  The veteran has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


Service Connection for an Eye Condition

IX. Factual Background

The veteran's separation medical examination in January 1964 
noted no abnormalities of the eyes.  On a report of medical 
history, completed at the same time, the veteran noted no 
history of eye trouble.  The examination and report of 
medical history in April 1964 again showed no abnormalities 
of the eyes.

By letter, dated in November 1977, J.A.B., M.D., stated that 
the veteran suffered an injury to the right eye as a child, 
with no residuals.  The veteran reported that his eye 
problems began approximately two years earlier, when he noted 
the onset of diplopia and/or blurred vision.  Visual acuity 
was 20/20- bilaterally.  Refraction revealed a small 
hyperopia in each eye and right monocular diplopia.  Dr. 
J.A.B. stated that he found no present reason for the 
monocular diplopia.  

A VA treatment record in December 1983, reported visual 
disturbance and stated that the veteran was able to correct 
the diplopia on his own.  The examiner stated that he did not 
feel that the veteran had an organic process, but had 
monocular diplopia, manifested primarily by an inferior halo.  

In a statement, received in July 1984, the veteran stated 
that he had seen several physicians, but none had been able 
to determine what was causing his double vision.  He noted 
that, when he got tired or read, he would see double and his 
eyesight would become blurry.  The veteran reported that one 
of his physicians told him that his back and vision problems 
were due to nerve damage.  

By letter, dated in July 1984, A.A.S., M.D. stated that the 
veteran had some problems with his reading glasses in July 
1980.  Dr. A.A.S. reported normal visual acuity bilaterally, 
with no eye disease or visual handicap shown.  

On VA examination in March 1986, the veteran complained of 
blurred and double vision.  The examiner noted no 
abnormalities or diagnoses with regard to the veteran's eyes.  
The Board notes that the record contains numerous treatment 
records noting complaints of blurred and double vision, 
usually in connection with complaints of headaches.  However, 
the etiology of these conditions was not reported.  

In a statement, dated in March 1986, a friend of the veteran 
stated that the veteran had suffered from blurred and double 
vision, probably due to his facial injury during service in 
Korea.  

A brain magnetic resonance scan was conducted in June 1987 
for complaints of right eye pain, visual symptoms, and 
vertigo.  The scan was normal and no right orbital or 
chiasmal abnormalities were present.  

In September 1990, the veteran was seen by J.L.K., M.D., for 
complaints of a long history of eye problems, beginning 20 
years previous.  The veteran reported blurred vision, halos 
and diplopia.  The veteran provided a history of a nail 
puncture of the right eye at age 14, and bone fractures 
around the right orbit in 1955 during service in Korea.  Dr. 
J.L.K. noted that computed tomography (CT) scan from 1986 
appeared normal and magnetic resonance imaging (MRI) of the 
orbits in June 1987 was also normal.  Dr. J.L.K. reported 
impressions of:  1) Possibly vascular headache complex with 
pain around the right eye and orbit for 10 years; 2) Mild 
lens changes causing halos and visual blurring and starburst 
effect of the right eye and monocular diplopia; 3) Proptosis 
of the right eye possibly secondary to old trauma or injury; 
and 4) Ptosis of the right eye, which may be due to old 
trauma. 

At a hearing before an RO hearing officer in January 1998, 
the veteran testified that some of his doctors attributed his 
double and blurred vision to an old injury.  He stated that 
his vision became blurred a few years after discharge from 
service.  Transcript, p. 6.  


X. Analysis

Again, as a threshold matter, the veteran must present 
evidence of a well-grounded claim for service connection.  
"For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps, 126 F.3d at 1468.  

In the instant claim, the veteran has submitted evidence of a 
current eye disability.  The record shows complaints of 
blurred and double vision since 1977.  

The veteran's service medical records contain no record of 
any complaints, diagnoses or opinions of any vision 
difficulties or eye pathology.  As noted above, the veteran 
suffered a fracture to his nose during service, and the 
veteran reports this was due to a blow to the face.  However, 
the records make no note of any ocular or vision difficulties 
during service as a result of the injury to the nose.  

The record contains repeated treatment for the veteran's 
complaints of blurred and double vision, including tests, 
which provided no explanation for the veteran's reported 
symptoms.  In September 1990, Dr. J.L.K. noted the veteran's 
history of bone fractures of the right orbit and a right eye 
injury at age 14 and stated that the veteran's eye condition 
was possibly secondary to old trauma or injury.  The Board is 
not bound to accept the veteran's uncorroborated testimony as 
to medical incurrence or causation, nor to accept the 
opinions of physicians based on the veteran's recitation of 
medical history.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As stated above there is no evidence of any injury 
to the eyes during service including any orbital or vision 
difficulties following reported injury to the nose.  As there 
is no medical evidence of record to support the reported 
history, the opinion based upon it has no probative value.  
See. LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  In addition, there is no evidence that the 
veteran's friend, whose March 1986 statement indicated that 
the veteran's vision problems were due to his in-service 
facial injury, has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although he is not competent to provide 
evidence or opinion that the veteran's reported symptoms are 
due to the inservice facial injury.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).  Without probative evidence of 
a nexus between the veteran's current eye symptomatology and 
any incident of service, the veteran's claim cannot be well 
grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton, 12 Vet. App. at 480.  However, 
the Court has held that there is some duty to inform the 
veteran of the evidence necessary for the completion of an 
application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil, 8 Vet. App. at 465; Robinette, 8 Vet. App. at 79-
80.  The appellant has not identified any medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater, 
9 Vet. App. at 244.


ORDER

The claim for compensation for residuals of left leg vascular 
surgery under 38 U.S.C.A. § 1151 is well grounded.  

New and material evidence having been received, the claim for 
service connection for residuals of nasal trauma is reopened, 
and that claim is well grounded.

Entitlement to service connection for residuals of nasal 
trauma is granted.

The claim for entitlement to service connection for 
osteoarthritis and degenerative disc disease of the 
lumbosacral spine is well grounded.  

Entitlement to service connection for a prostate condition is 
denied.  

Entitlement to service connection for an eye condition is 
denied.  


REMAND

The Board notes that in a statement in support of claim, 
received in March 1996, the veteran expressed disagreement 
with the RO's March 1996 decision, which found that the 
veteran had not submitted new and material evidence adequate 
to reopen a claim for service connection for a toe condition.  
The Board recognizes this as a timely notice of disagreement 
as to that issue.  No statement of the case has been issued 
on that claim.  See 38 C.F.R. §§ 19.26, 19.29, 20.201 (1998).  

In addition, as noted above, the Board finds that further 
development under the duty to assist, 38 U.S.C.A. § 5107(a), 
is necessary for the veteran's claims for compensation under 
38 U.S.C.A. § 1151 for residuals of left leg vascular surgery 
and for service connection for osteoarthritis/degenerative 
disc disease of the lumbosacral spine.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should issue a statement of the 
case on the issue of whether new and 
material evidence has been submitted 
sufficient to reopen a claim for service 
connection for a toe condition, which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
determination.  The veteran should then 
be afforded the applicable time period in 
which to respond.

2. The RO should request that the veteran 
identify all medical care providers, who 
have treated for his left leg varicose 
veins, which are not already of record.  
Specifically, the RO should request 
complete records of VA hospitalization in 
January 1978, during which time a carotid 
arteriogram was performed.  After 
securing the necessary release, the RO 
should obtain these records.

3. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining whether the veteran's left 
leg varicose veins are the result of VA 
arteriogram performed in January 1978.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's current left leg 
condition was the result of VA 
arteriogram performed in January 1978.  


4. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current extent, 
severity, and etiology of the veteran's 
low back condition.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back condition was incurred 
in or aggravated by his military service.

5. The RO should carefully review the 
examination reports to ensure that they 
are in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the reports should 
be returned to the examiner for 
corrective action.  

6. The RO should then adjudicate the claims 
for compensation for residuals of left 
leg vascular surgery, under 38 U.S.C.A. § 
1151, and service connection 
for osteoarthritis/degenerative disc 
disease of the lumbosacral spine.  If any 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions 
not previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 
  The Board notes that the record contains reports of this procedure dated in both January 1977 and January 
1978.  It is clear from the record that the procedure was performed only once during this period.  

